MANDATE

THE STATE OF TEXAS

TO THE 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on June 22, 2016, the cause upon appeal to revise
or reverse your judgment between

Richard Cecil Peterson and Alma Peterson, Appellant

V.

John Lawrence Jimenez, M.D., and Brian Phillip Perry, M.D., Appellee

No. 04-15-00417-CV and Tr. Ct. No. 2012-CI-08827

was determined, and therein our said Court of Appeals made its order in these words:


      In accordance with this court’s opinion of this date, the judgments of the
trial court are AFFIRMED. It is ORDERED that appellees, John Lawrence
Jimenez, M.D. and Brian Phillip Perry, M.D., recover their costs of this appeal
from appellants, Richard Cecil Peterson and Alma Peterson.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on August 31, 2016.

                                                           KEITH E. HOTTLE, CLERK


                                                           ____________________________
                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

       TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                       No. 04-15-00417-CV

                           Richard Cecil Peterson and Alma Peterson

                                                     v.

                  John Lawrence Jimenez, M.D., and Brian Phillip Perry, M.D.

        (NO. 2012-CI-08827 IN 150TH JUDICIAL DISTRICT COURT OF BEXAR COUNTY)


TYPE OF FEE                  CHARGES        PAID            BY
MOTION FEE                         $10.00   E-PAID          MINDY JOHNSON
MOTION FEE                         $10.00   E-PAID          LORIEN WHYTE
MOTION FEE                         $10.00   E-PAID          RICHARD J.W. NUNEZ
MOTION FEE                         $10.00   E-PAID          KATE WHITSELL
MOTION FEE                         $10.00   E-PAID          RICHARD NUNEZ
REPORTER'S RECORD                 $105.00   PAID            DEFENDANT
CLERK'S RECORD                    $836.00   PAID            RICHARD JW NUNEZ
STATEWIDE EFILING FEE              $20.00   E-PAID          RICHARD J.W. NUNEZ
INDIGENT                           $25.00   E-PAID          RICHARD J.W. NUNEZ
FILING                            $100.00   E-PAID          RICHARD J.W. NUNEZ
SUPREME COURT CHAPTER 51
FEE                                $50.00   E-PAID          RICHARD J.W. NUNEZ


       Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: 0.00


       Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this August 31, 2016.

                                                          KEITH E. HOTTLE, CLERK

                                                          ____________________________
                                                          Cynthia A. Martinez
                                                          Deputy Clerk, Ext. 53853